— Order unanimously affirmed, with $25 costs and disbursements. Memorandum: While section 508 ultimately might be found to be unambiguous, “ Even in the ease of an integrated written contract, the meaning of the words may depend upon various surrounding circumstances that are in dispute; the circumstances must be found as a fact before interpretation can proceed.” (3 Corbin, Contracts, § 554, p. 223.) We pass on no other questions. (Appeal from order of Monroe, Special Term, denying defendant’s motion for summary judgment and for a. declaratory judgment.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ. [38 Misc 2d 714.]